COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                      ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:         Robert J. Salazar and Elia Salazar v. HP Texas I LLC d/b/a HP
                             Texas LLC, HPA Texas Sub 2016-1 LLC, Ser Texas LLC, and
                             Pathlight Property Management Co.

Appellate case number:       01-19-00926-CV

Trial court case number:     2019-17589

Trial court:                 127th District Court of Harris County

Date motion filed:           December 14, 2021

Party filing motions:        Appellants Robert J. Salazar and Elia Salazar

       It is ordered that the motion for en banc reconsideration is denied.


Judge’s signature:    /s/ April L. Farris
                     Acting for the En Banc Court


En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.


Date: December 30, 2021